DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement of 21 June 2019 was received and reviewed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a pair of gyro units each including a rotatable flywheel and installed at both ends with respect to a running direction of the body” in lines 1 and 2. The use of “ends” is inconsistent with ordinary meaning, where the ordinary meaning of “ends” would mean the front and rear of the body. It appears from the written description and the drawings that the gyro units are installed at both sides of the body. For examination purposes “both ends” will be read as “both sides”.
Claims 7 and 8 recite the limitation "the single gyro unit" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim. It is suggested “the single gyro unit” is changed to “each gyro unit”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims) 1-4, 6-7, and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0231085 A1) 
Regarding claim 1, Kim discloses a gyro cart (100) comprising: a body (120); a pair of gyro units (260) each including a rotatable flywheel (270a, 270b) and installed  with respect to a running direction of the body (See Figure 1 and paragraphs [0025] and [0039], gyro stabilizer (260) may be located anywhere on the vehicle and may be aligned lengthwise, widthwise, or stacked); a steering device (170) formed at the body and rotated by a driver to control a running direction of the body; a direction detecting unit detecting whether the steering device is rotating, a rotation direction of the steering device, and a rotation degree of the steering device (See paragraphs [0025]-[0026]); and a controller selectively operating the flywheel included in the gyro unit according to whether the steering  
Regarding claim 2, Kim further teaches the controller rotates the flywheel included in a first gyro unit positioned in a rotation direction when the driver rotates the steering device (See paragraph [0026] the orientation or rotational speed of at least one of the flywheels may be adjusted due to steering wheel input).
Regarding claim 3, Kim further teaches the controller rotates the flywheel included in a second gyro unit positioned in an opposite direction of rotation when the driver rotates the steering device (See paragraph [0024]), and a rotation speed of the flywheel included in the first gyro unit is faster than a rotation speed of the flywheel included in the second gyro unit (See paragraph [0026]).
Regarding claim 4, Kim further teaches the controller increases or decreases the rotation speed of the flywheel included in the first gyro unit according to the rotation degree of the steering device or the running speed of the body (See paragraph [0026]).
Regarding claim 6, Kim further teaches the gyro unit includes a rotary unit (300a) for rotating the flywheel.
Regarding claim 7, Kim further teaches the single gyro unit includes at least one flywheel (270a) disposed in the running direction.
Regarding claim 9, Kim further teaches an up-down adjusting unit adjusting an up-down position of the flywheel, wherein the controller operates the up-down adjusting unit according to a rotation degree of the steering device or a running speed of the body (See paragraphs [0048]-[0049] a processor, memory, and control module are used to adjust orientation or rotational speed of a flywheel based on current or intended vehicle state).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0231085 A1) in view of Klews (US 2015/0353151 A1).
Regarding claim 5, Kim does not disclose a direction of a rotation axis of the flywheel is the same as the running direction of the body.
However, Klews teaches the use of gyroscopes with rotational axis in the running direction of the body (See Figure 1), and that such an orientation provides stability control Because both Kim and Klews teach vehicles stabilized by gyro units, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute one rotational axis orientation for the other to obtain the predictable result of a stabilized vehicle. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0231085 A1) in view of Ilan et al. (US 2015/0162799 A1).
Regarding claim 8, Kim does not explicitly disclose each gyro unit includes a plurality of the flywheels and further includes a plurality of rotary units for rotating the plurality of flywheels, respectively.
However, Ilan teaches a stabilization system that uses a plurality of flywheels and a plurality of motor/generator units where each motor/generator unit is rotatably coupled to a flywheel in order to individually control the flywheels (See paragraph [0024]). In view of the teachings of Ilan it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of flywheels and a plurality of rotary units or motors in order to obtain the desired output of a gyro unit.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0231085 A1) in view of Beard (US 2015/0246292 A1).
Regarding claim 10, Kim does not disclose the up-down adjusting unit includes a rotary unit installed at the body, a rotary unit coupled to a rotary shaft of the rotary unit and rotating at a predetermined angle, and a rod connecting the rotary unit and the gyro unit, the gyro unit is hinge-coupled to the body and rotates at a predetermined angle with respect to a portion hinge- coupled to the body according to rotation of the rotary unit, and the controller adjusts an up- down position of the gyro unit by rotating the rotary unit according to a rotation degree of the steering device or a running speed of the body.
However, Beard teaches a rotational force control system (400) including a frame (401), a first flywheel (402A), a second flywheel (402B), a first gimbal (404A), a second gimbal (404B), an output shaft (406), a servo arm (408), and a linkage arm (410). A servo motor is used to rotate the output shaft and control the servo arm and linkage arm in order to adjust the orientation and tilt of the flywheels (See paragraph [0025]). In view of the teachings of Beard it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to include the rotational force control system of Beard in order to control the orientation and tilt of the gimbals and flywheels (See paragraph [0025]) and thus control the rotational forces to balance the body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references show similar gyroscopic or stabilization systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY E YOUNG whose telephone number is (571)272-6309.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.E.Y./Examiner, Art Unit 3616         
/RUTH ILAN/Primary Examiner, Art Unit 3616